Exhibit 10.1
$350,000,000
SYBASE, INC.
3.50% CONVERTIBLE SENIOR NOTES DUE 2029
PURCHASE AGREEMENT
July 29, 2009
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036
J.P. MORGAN SECURITIES INC.
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Sybase, Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and considerations set forth herein, to issue and sell to you, as the
initial purchasers (the “Initial Purchasers”), $350,000,000 in aggregate
principal amount of its 3.50% Convertible Senior Notes due 2029 (the “Firm
Notes”). The Company also proposes to issue and sell to you, at your option (the
“Option”), $50,000,000 in aggregate principal amount of its 3.50% Convertible
Senior Notes due 2029 solely to cover over-allotments (the “Optional Notes”).
The Firm Notes and the Optional Notes are hereinafter collectively referred to
as the “Notes”. The Notes will (i) have terms and provisions that are summarized
in the Offering Memorandum (as defined below) and (ii) are to be issued pursuant
to an Indenture (the “Indenture”) to be entered into between the Company and
U.S. Bank National Association, as trustee (the “Trustee”). Subject to certain
conditions set forth in the Indenture, the Notes shall be convertible, at the
option of the holders of the Notes, prior to maturity (unless previously
redeemed or otherwise purchased by the Company) into cash or a combination of
cash and shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”). This is to confirm the agreement concerning the purchase of the
Notes from the Company by the Initial Purchasers.
     1. Preliminary Offering Memorandum and Offering Memorandum. In accordance
with Section 3 hereof, the Notes will be offered and sold to the Initial
Purchasers without registration under the Securities Act of 1933, as amended
(the “Act”), in reliance on an exemption pursuant to Section 4(2) under the Act.
The Company has prepared a preliminary offering memorandum, dated July 28, 2009
(the “Preliminary Offering Memorandum”), and an offering memorandum, dated July
29, 2009 (the “Offering Memorandum”), setting forth information regarding the
Company and the Notes. The terms Preliminary Offering Memorandum and Offering
Memorandum include all documents and information incorporated therein by
reference. The Company hereby confirms that it has authorized the use of the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum and

 



--------------------------------------------------------------------------------



 



the Offering Memorandum, in connection with the offering and resale of the Notes
by the Initial Purchasers.
     Any reference to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include the Company’s most recent
Annual Report on Form 10-K, as amended, and all subsequent documents filed with
the United States Securities and Exchange Commission (the “Commission”) pursuant
to Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or prior to the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be.
Any reference to the Preliminary Offering Memorandum or the Offering Memorandum,
as the case may be, as amended or supplemented, as of any specified date, shall
be deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
and prior to such specified date. All documents filed under the Exchange Act and
so deemed to be included in the Preliminary Offering Memorandum or the Offering
Memorandum, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports.” The Exchange Act Reports, when
they were or are filed (or, if an amendment with respect to any such document
was filed prior to the date hereof, when such amendment was filed) with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder.
     It is understood and acknowledged that upon original issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the Act, the Notes (and all securities issued in exchange
therefor, in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel reasonably deem
necessary to comply with applicable law):
“THE OFFER AND SALE OF THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. EACH PURCHASER OF THIS SECURITY IS
HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION
FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.
THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH SYBASE, INC.

2



--------------------------------------------------------------------------------



 



OR ANY AFFILIATE OF SYBASE, INC. WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF SUCH SECURITY) ONLY (A) TO SYBASE, INC. OR ANY PARENT OR
SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE RIGHT OF SYBASE, INC. AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM,
AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM
APPEARING ON THE OTHER SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE
HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”
     You have agreed with the Company that you will make offers and sales (the
“Exempt Resales”) of the Notes purchased by you hereunder on the terms set forth
in the Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Act (“QIBs”) in
transactions meeting the requirements of Rule 144A under the Act. Those persons
specified in the foregoing sentence are referred to herein as the (“Eligible
Purchasers”). You will offer the Notes to Eligible Purchasers initially at a
price equal to 100% of the principal amount thereof. Such price may be changed
at any time without notice.
     This Agreement, the Indenture and the Notes are referred to herein
collectively as the “Operative Documents.”
     2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:
          (a) When the Notes are issued pursuant to the Indenture and delivered
in accordance with this Agreement, such Notes will not be of the same class
(within the meaning of Rule 144A under the Act) as securities of the Company
that are listed on a national securities exchange registered under Section 6 of
the Exchange Act, or that are quoted in a United States automated inter-dealer
quotation system.
          (b) The Company is not, or after giving effect to the offering and
sale of the Notes and upon application of the proceeds as described under the
caption “Use of Proceeds” in

3



--------------------------------------------------------------------------------



 



the Disclosure Package and the Offering Memorandum will not be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
          (c) Assuming that your representations and warranties in Section 3(b)
are true and you comply with the agreements set forth therein, the purchase and
resale of the Notes by you and the conversion of the Notes into the underlying
securities, in each case, in the manner contemplated by this Agreement, the
Indenture and Disclosure Package and the Offering Memorandum (including pursuant
to the initial Exempt Resales by you) is exempt from the registration
requirements of the Act. No form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company or any of its
representatives (other than you, as to whom the Company makes no representation)
in connection with the offer and sale of the Notes.
          (d) Each of the Disclosure Package and the Offering Memorandum, as of
its date, contains all the information specified in, and meeting the
requirements of Rule 144A(d)(4) under the Act.
          (e) The Disclosure Package and the Offering Memorandum have been
prepared by the Company for use by the Initial Purchasers in connection with the
Exempt Resales. No order or decree prohibiting the use of the Disclosure Package
or the Offering Memorandum, or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Act has been issued and no proceeding for that purpose has commenced or is
pending or, to the knowledge of the Company is contemplated.
          (f) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in either the Disclosure Package or
the Offering Memorandum complied or will comply when so filed (or, if an
amendment with respect to any such document was filed, when such amendment was
filed) in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder and (ii) the Preliminary Offering
Memorandum, the Offering Memorandum as of their respective dates and the
Offering Memorandum as of the Closing Date, did not or will not at any time
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty does not apply to
statements in or omissions from the Preliminary Offering Memorandum and Offering
Memorandum made in reliance upon and in conformity with information relating to
the Initial Purchasers furnished to the Company in writing by or on behalf of
the Initial Purchasers expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 8 hereof.
          (g) The term “Disclosure Package” shall mean (i) the Preliminary
Offering Memorandum, as amended or supplemented at the Applicable Time (as
defined below), (ii) the Final Term Sheet (as defined herein) and (iii) any
other writings that the parties expressly agree

4



--------------------------------------------------------------------------------



 



in writing to treat as part of the Disclosure Package (“Issuer Written
Information”). As of 5:00 p.m., New York time, on the date of execution and
delivery of this Agreement (the “Applicable Time”), the Disclosure Package did
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Disclosure
Package made in reliance upon and in conformity with information relating to the
Initial Purchasers furnished to the Company in writing by or on behalf of the
Initial Purchasers expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 8 hereof.
          (h) The market-related and customer data and estimates in the
Company’s annual report for the year ended December 31, 2008 filed on Form 10-K
are based on or derived from sources that the Company believes to be reasonable
and accurate.
          (i) The Company and each of its subsidiaries have been duly
incorporated and are validly existing as corporations in good standing under the
laws of their respective jurisdictions of incorporation, are duly qualified to
do business and are in good standing as foreign corporations in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification (except such
failures to qualify or be in good standing that would not, either individually
or in the aggregate, have a material adverse effect on the Company and its
subsidiaries taken as a whole), and have all power and authority necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged; and none of the subsidiaries of the Company (other than
iAnywhere Solutions, Inc., Sybase 365, LLC and Joe D Partners C.V.) is a
“significant subsidiary,” as such term is defined in Rule 405 of the Rules and
Regulations (as defined herein).
          (j) The Company has an authorized capitalization as set forth in the
Disclosure Package and the Offering Memorandum, and all of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable; and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable (except for
directors’ qualifying shares and except as set forth in the Disclosure Package
and the Offering Memorandum) and, to the extent owned directly or indirectly by
the Company, free and clear of all liens, encumbrances, equities or claims. All
of the outstanding shares of capital stock of the Company have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of capital stock were issued in violation of any preemptive rights,
rights of first refusal or other similar rights to subscribe for or purchase
securities of the Company. There are no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those set forth or incorporated by reference in the Disclosure
Package and the Offering Memorandum. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth or incorporated by reference in the
Disclosure Package and the Offering Memorandum accurately and fairly presents
and summarizes such plans, arrangements, options and rights.

5



--------------------------------------------------------------------------------



 



          (k) The underlying securities issuable upon conversion of the Notes
have been duly authorized and reserved and, when issued upon conversion of the
Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
underlying securities will not be subject to any preemptive or similar rights.
          (l) The Company has all requisite corporate power and authority to
enter into the Indenture. The Indenture has been duly and validly authorized by
the Company, and upon its execution and delivery and, assuming due
authorization, execution and delivery by the Trustee, will constitute the valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles and subject to limitations on the availability of equitable
relief, including specific performance (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing; and no
qualification of the Indenture under the Trust Indenture Act of 1939is required
in connection with the offer and sale of the Notes contemplated hereby or in
connection with the initial Exempt Resales by you.
          (m) The Indenture will conform in all material respects to the
description thereof in the Disclosure Package and the Offering Memorandum.
          (n) The Company has all requisite corporate power and authority to
issue and sell the Notes. The Notes have been duly authorized by the Company
and, when duly executed by the Company in accordance with the terms of the
Indenture, assuming due authentication of the Notes by the Trustee, upon
delivery to the Initial Purchasers against payment therefor in accordance with
the terms hereof, will be validly issued and delivered, and will constitute
valid and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles and
subject to limitations on the availability of equitable relief, including
specific performance (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
          (o) The Notes will conform in all material respects to the description
thereof in the Disclosure Package and the Offering Memorandum.
          (p) The Company has all requisite corporate power and authority to
enter into this Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.
          (q) The issue and sale of the Notes and the compliance by the Company
with all of the provisions of the Notes, the Indenture and this Agreement and
the consummation of the transactions contemplated hereby and thereby (i) will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the

6



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject except for such conflicts,
breaches, violations or defaults which would not be material to the Company and
its subsidiaries, taken as a whole, (ii) will not result in any violation of the
provisions of the charter or by-laws of the Company or any of its subsidiaries
or (iii) will not violate any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties or assets; and no consent,
approval, authorization or order of, or filing, registration or qualification
with any such court or governmental agency or body is required for the issue and
sale of the Notes or the performance by the Company of its obligations under
this Agreement or the Indenture, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Notes by the Initial Purchasers or as may be expressly
required by the terms of this Agreement or the Indenture following the Closing
Date.
          (r) There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Act with respect to any securities of
the Company owned or to be owned by such person or to require the Company to
include such securities in any securities being registered pursuant to any
registration statement filed by the Company under the Act.
          (s) During the six-month period preceding the date of the Offering
Memorandum, none of the Company or any other person acting on behalf of the
Company has offered or sold to any person any Notes, or any securities of the
same or a similar class as the Notes, other than Notes offered or sold to the
Initial Purchasers hereunder. The Company will take reasonable precautions
designed to ensure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Act), of any
Notes or any substantially similar security issued by the Company, within six
months subsequent to the date on which the distribution of the Notes has been
completed (as notified to the Company by the Initial Purchasers), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act.
          (t) Neither the Company nor any of its subsidiaries has sustained,
since the date of the latest audited financial statements included in the
Offering Memorandum, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Disclosure Package and the
Offering Memorandum; and, since such date, there has not been any material
change in the stockholders’ equity (other than upon the exercise of outstanding
stock options), long-term debt (except resulting from the issuance of the Notes)
or other liabilities of the Company or any of its subsidiaries or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the management, condition, financial or otherwise,
stockholders’ equity, results of operations, business or prospects of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”)
otherwise than as set forth or contemplated in the Disclosure Package and the
Offering Memorandum.

7



--------------------------------------------------------------------------------



 



          (u) The financial statements (including the related notes and
supporting schedules) included in the Disclosure Package and the Offering
Memorandum present fairly in all material respects the financial condition and
results of operations of the entities purported to be shown thereby, at the
dates and for the periods indicated (or, where an amendment with respect to any
such document containing such financial statements and incorporated by reference
into the Disclosure Package and the Offering Memorandum was filed pursuant to
the Exchange Act, at the dates and for the periods indicated as so amended), and
comply with applicable accounting requirements of Regulation S-X and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved except to the extent that
interim financial statements (i) are subject to normal year-end adjustments that
will not be, individually or in the aggregate, material and adverse to the
Company, or (ii) lack footnotes. The financial data set forth in the Disclosure
Package and the Offering Memorandum under the captions “Selected Financial Data”
and “Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Disclosure Package and the Offering Memorandum. The Company’s ratios of earnings
to fixed charges set forth in the Disclosure Package and the Offering Memorandum
have been calculated in compliance with Item 503(d) of Regulation S-K under the
Act.
          (v) Ernst & Young LLP, who have expressed their opinion with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) of the Company, whose report appears in the Disclosure
Package and the Offering Memorandum and who have delivered the initial letter
referred to in Section 7(g) hereof, are independent registered public
accountants as required by the Act and the Exchange Act and the rules and
regulations promulgated thereunder (the “Rules and Regulations”).
          (w) The Company and each of its subsidiaries has good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Disclosure Package
and the Offering Memorandum and such as do not materially affect the value of
the property of the Company and its subsidiaries taken as a whole and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all real property and buildings
held under lease by the Company or any of its subsidiaries are held by them
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company or any of its subsidiaries.
          (x) Except as disclosed in the Disclosure Package and the Offering
Memorandum, the Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries and the Company and its subsidiaries are in compliance with the terms
of such policies and instruments in all material respects.
          (y) The Company and each of its subsidiaries own or possess adequate
rights to use (or in the case of patents, to exclude the use by others of) all
material patents, patent

8



--------------------------------------------------------------------------------



 



applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights and licenses necessary for the conduct of
their respective businesses, except where the failure to own, possess or acquire
such rights would not reasonably be expected to be material to the Company and
its subsidiaries, taken as a whole and have no reason to believe that the
conduct of their respective businesses will conflict, and have not received any
notice of any claim of conflict, with, any such rights of others which would
reasonably be expected be material to the Company and its subsidiaries, taken as
a whole.
          (z) There are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject that, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect, and to the best of the Company’s
knowledge, no such proceedings are threatened in writing by governmental
authorities or others.
          (aa) There are no contracts or other documents (other than any
Operative Documents) that would be required to be filed as exhibits to a Company
registration statement pursuant to Item 601(b)(10) of Regulation S-K that have
not been described in the Disclosure Package and the Offering Memorandum or
filed or incorporated by reference as an exhibit to a document incorporated by
reference in the Disclosure Package and the Offering Memorandum.
          (bb) No relationship, direct or indirect, that would be required to be
described in a Company registration statement pursuant to Item 404 of
Regulation S-K, exists between or among the Company on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company on the
other hand, that has not been described in the Disclosure Package and the
Offering Memorandum.
          (cc) No labor disturbance by the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is imminent that could reasonably be expected to have a Material
Adverse Effect.
          (dd) The Company is in compliance in all material respects with all
presently applicable provisions of Section 407(d)(7) of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”),
except in each case where such liability would not be material to the Company
and its subsidiaries, taken as a whole; and each “pension plan” for which the
Company would have any material liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.
          (ee) The Company has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof or has
requested extensions thereof except

9



--------------------------------------------------------------------------------



 



in any case in which the failure so to file would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Offering Memorandum, and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it, to the extent that any
of the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
Material Adverse Effect and except as set forth in or contemplated in the
Disclosure Package and the Offering Memorandum.
          (ff) Since the date as of which information is given in the
Preliminary Offering Memorandum through the date hereof, and except as may
otherwise be disclosed in the Disclosure Package and the Offering Memorandum,
the Company has not (i) issued or granted any securities (except pursuant to the
exercise of outstanding stock options), (ii) incurred any material liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (iii) entered into any
material transaction not in the ordinary course of business or (iv) declared or
paid any dividend on its capital stock.
          (gg) The Company (i) makes and keeps accurate books and records in
accordance with its financial and accounting policies in all material respects
and (ii) maintains internal accounting controls designed to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals.
          (hh) Neither the Company nor any of its subsidiaries (i) is in
violation of its charter or by-laws, (ii) is in default in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a material default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation in any material respect
of any law, ordinance, governmental rule, regulation or court decree to which it
or its property or assets may be subject or has failed to obtain or maintain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business.
          (ii) Neither the Company nor any of its subsidiaries, nor any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company or any of its subsidiaries, has used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment with corporate funds.
          (jj) Except for such matters as would not, individually or in the
aggregate, either reasonably be expected to result in a Material Adverse Effect
or require disclosure in the

10



--------------------------------------------------------------------------------



 



Offering Memorandum, the Company and any of its subsidiaries (1) are conducting
and have conducted their businesses, operations and facilities in compliance
with Environmental Laws (as defined below); (2) possess, and are in compliance
with, any and all permits, licenses or registrations required under
Environmental Law (“Environmental Permits”); (3) will not require material
expenditures to maintain such compliance with Environmental Law or their
Environmental Permits or to remediate, clean up, abate or remove any Hazardous
Substance (as defined below); and (4) are not subject to any pending or, to the
knowledge of the Company or any of its subsidiaries, threatened claim or other
legal proceeding under any Environmental Laws against the Company or its
subsidiaries, and have not been named as a “potentially responsible party” under
or pursuant to any Environmental Law. As used in this paragraph, “Environmental
Laws” means any and all applicable federal, state, local, and foreign laws,
ordinances, regulations and common law, or any administrative or judicial order,
consent, decree or judgment thereof, relating to pollution or the protection of
human health or the environment, including, without limitation, those related to
(i) emissions, discharges, releases or threatened releases of, or exposure to,
Hazardous Substances, (ii) the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances, or (iii) the investigation, remediation or cleanup of any
Hazardous Substances. As used in this paragraph, “Hazardous Substances” means
pollutants, contaminants or hazardous, dangerous, toxic, biohazardous or
infectious substances, materials or wastes, or any other chemical substance
regulated under Environmental Laws.
          (kk) None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
          (ll) The statements set forth in the Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Notes and under the captions
“Capitalization” and “Description of Capital Stock” insofar as they purport to
describe the provisions of the laws and documents referred to therein, are
accurate in all material respects.
          (mm) Prior to the date hereof, neither the Company nor any of its
directors, officers or controlled affiliates nor any person acting on its or
their behalf (other than you, as to whom the Company makes no representation)
has taken any action that is designed to or that has constituted or that might
have been expected to cause or result in unlawful stabilization or manipulation
of the price of any security of the Company in connection with the offering of
the Notes.
          (nn) The minute books and records of the Company and its subsidiaries
relating to proceedings of their respective shareholders, boards of directors,
and committees of their respective boards of directors made available to Wilson
Sonsini Goodrich & Rosati, Professional Corporation, counsel for the Initial
Purchasers, are their original minute books and records or are true, correct and
complete copies thereof, with respect to all proceedings of said shareholders,
boards of directors and committees since January 1, 2005 through the date
hereof. In the event that definitive minutes have not been prepared with respect
to any proceedings of such

11



--------------------------------------------------------------------------------



 



shareholders, boards of directors or committees, the Company has made available
to Wilson Sonsini Goodrich & Rosati, Professional Corporation originals or true,
correct and complete copies of draft minutes or written agendas relating
thereto, which drafts and agendas, if any, reflect all events that occurred in
connection with such proceedings.
          (oo) All instruments, records, agreements and other documents
requested in Wilson Sonsini Goodrich & Rosati, Professional Corporation’s
document request letter have been provided or summarized to, or made available
for inspection by Wilson Sonsini Goodrich & Rosati, Professional Corporation.
          (pp) The Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act.
          (qq) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to provide reasonable assurance that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities; (ii) have been evaluated for effectiveness as
of a date within 90 days prior to the date of the Company’s most recent annual
or quarterly report; and (iii) are effective in all material respects to perform
the functions for which they were established.
          (rr) Based on the most recent evaluation of its disclosure controls
and procedures, the Company is not aware of (i) any significant deficiency in
the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.
          (ss) The Company has not paid or agreed to pay to any person any
compensation for soliciting another person to purchase any Notes or shares of
common stock issuable upon conversion thereof (except as contemplated in this
Agreement).
          (tt) The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator with respect to the Money Laundering Laws,
to which the Company or any of its subsidiaries is a party, is pending or, to
the best knowledge of the Company, threatened.
          (uu) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly

12



--------------------------------------------------------------------------------



 



or indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
     (3) Purchase of the Notes by the Initial Purchasers, Agreements to Sell,
Purchase and Resell. (a) The Company hereby agrees, on the basis of the
representations, warranties and agreements of the Initial Purchasers contained
herein and subject to all the terms and conditions set forth herein, to issue
and sell to the Initial Purchasers and, upon the basis of the representations,
warranties and agreements of the Company herein contained and subject to all the
terms and conditions set forth herein, the Initial Purchasers agree, severally
and not jointly, to purchase from the Company, at a purchase price of 97.50% of
the principal amount thereof, the principal amount of Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto. The Company shall not
be obligated to deliver any of the securities to be delivered hereunder except
upon payment for all of the securities to be purchased as provided herein.
          (b) Each of the Initial Purchasers, severally and not jointly hereby
represents and warrants to the Company that it will offer the Notes for sale
upon the terms and conditions set forth in this Agreement and in the Offering
Memorandum. Each of the Initial Purchasers hereby represents and warrants to,
and agrees with, the Company that such Initial Purchaser: (i) is a QIB with such
knowledge and experience in financial and business matters as are necessary in
order to evaluate the merits and risks of an investment in the Notes; (ii) is
purchasing the Notes pursuant to a private sale exempt from registration under
the Act; (iii) in connection with the initial Exempt Resales by you, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Offering Memorandum and (iv) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising). The
Initial Purchasers have advised the Company that they will offer the Notes to
Eligible Purchasers at a price initially equal to 100% of the principal amount
thereof, plus accrued interest, if any, from the date of issuance of the Notes.
Such price may be changed by the Initial Purchasers at any time without notice.
     The Initial Purchasers understand that the Company and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Sections 7(c),
7(d), 7(e), and 7(f) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements and the Initial Purchasers hereby
consent to such reliance.
     4. Delivery of the Notes and Payment Therefor. (a) Delivery of and payment
for the Firm Notes shall be made at the office of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, CA 94304, at
10:00 A.M., New York City Time, on the Closing Date (such date and time of
delivery and payment for the Firm Notes being called

13



--------------------------------------------------------------------------------



 



the “First Closing Date”). The place of closing for the Notes and the Closing
Date may be varied by agreement between the Initial Purchasers and the Company.
     The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds to an account designated by the Company, by
causing DTC to credit the Notes to the respective accounts of the Initial
Purchasers at DTC. The Notes will be evidenced by one or more global securities
in definitive form (the “Global Notes”) and will be registered in the name of
Cede & Co. as nominee of DTC. A facsimile copy of the Notes to be delivered to
the Initial Purchasers shall be made available to the Initial Purchasers for
inspection not later than 3:00 P.M., New York City time, on the business day
next preceding the Closing Date.
          (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants the
Option to each of the Initial Purchasers to purchase for the purpose of covering
over-allotments, severally and not jointly, at the purchase price equal to
97.50% of the principal amount thereof that portion of the aggregate principal
amount of Optional Notes as to which such Option shall have been exercised (to
be adjusted by the Initial Purchasers so as to eliminate fractional Notes)
determined by multiplying such aggregate principal amount of Optional Notes by a
fraction, the numerator of which is the maximum principal amount of Firm Notes
which such Initial Purchaser is entitled to purchase as set forth opposite the
name of such Initial Purchaser in Schedule I hereto and the denominator of which
is the maximum principal amount of Firm Notes which all of the Initial
Purchasers are entitled to purchase hereunder. The maximum aggregate principal
amount of Optional Notes which all of the Initial Purchasers are entitled to
purchase hereunder is $50,000,000. At any time on or before the thirtieth day
after the date of this Agreement (but not more than once), the Option may be
exercised by written notice being given to the Company by the Initial
Purchasers. Such notice shall set forth the aggregate principal amount of
Optional Notes as to which the Option is being exercised, the names in which the
Optional Notes are to be registered, the denominations in which the Optional
Notes are to be issued and the date and time, as determined by the Initial
Purchasers, when the Optional Notes are to be issued.
     The date of delivery of and payment for the Optional Notes, being hereafter
referred to as an “Optional Closing Date,” which may be the First Closing Date
(the First Closing Date and the Optional Closing Date, if any, being sometimes
referred to as a “Closing Date”), shall be determined by the Initial Purchasers
but shall not be earlier than two full business days or later than five full
business days after written notice of the election to purchase the Optional
Notes is given. Delivery of the Optional Notes shall be made to the Initial
Purchasers for the respective account of the Initial Purchasers against payment
by the Initial Purchasers of the purchase price thereof to or upon the order of
the Company by wire transfer or transfers in immediately available funds to an
account designated by the Company.
     5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:
          (a) The Company will furnish to the Initial Purchasers, without
charge, by the second business day after the date of the Offering Memorandum,
such number of copies of the

14



--------------------------------------------------------------------------------



 



Disclosure Package and the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.
          (b) The Company will not make any amendment or supplement to the
Disclosure Package or to the Offering Memorandum of which the Initial Purchasers
shall not previously have been advised or to which they shall reasonably object
after being so advised.
          (c) The Company consents to the use, in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchasers and by dealers, prior to the date of the Offering Memorandum,
of each Preliminary Offering Memorandum so furnished by the Company. The Company
consents to the use of the Disclosure Package and the Offering Memorandum in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by all dealers to whom Notes
may be sold, in connection with the offering and sale of the Notes.
          (d) If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or in the opinion
of counsel for the Initial Purchasers, should be set forth in the Disclosure
Package and the Offering Memorandum so that the Disclosure Package and the
Offering Memorandum do not include any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it is necessary to supplement or amend the Disclosure Package and the Offering
Memorandum in order to comply with any law, the Company will forthwith prepare
an appropriate supplement or amendment thereto, and will expeditiously furnish
to the Initial Purchasers and dealers a reasonable number of copies thereof.
          (e) The Company will take such actions as reasonably requested by the
Initial Purchasers and with their counsel in connection with the qualification
of the Notes for offering and sale by the Initial Purchasers under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
reasonably request and will file such consents to service of process or other
documents reasonably necessary or appropriate in order to effect such
qualification; provided, that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action that would subject it to taxation or service of process in
suits, other than those arising out of the offering or sale of the Notes, in any
jurisdiction where it is not now so subject. The Company will advise the Initial
Purchasers promptly of the suspension of the qualification or registration of
(or any such exemption relating to) the Notes for offering, sale or trading in
any jurisdiction or any initiation or, the Company’s knowledge, threat, of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
          (f) For a period of 90 days after the date of the Offering Memorandum
(the “Lock-up Period”), the Company agrees not to sell, offer, contract or grant
any option to sell, pledge, transfer or establish an open “put equivalent
position” or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction that is designed to, or might reasonably
be expected to, result in the disposition of) any common stock or securities
convertible into or

15



--------------------------------------------------------------------------------



 



exercisable or exchangeable for common stock of the Company or any of its
subsidiaries and not to file with the Commission a registration statement under
the Act relating to any shares of common stock or securities convertible into or
exercisable or exchangeable for common stock of the Company. The foregoing
sentence shall not apply to (i) the issuance of the Notes to be sold to the
Initial Purchasers pursuant to this purchase agreement or any shares of common
stock to be delivered upon conversion of the Notes; (ii) the issuance of shares
of common stock upon the exercise of an option or warrant or the exercise or
conversion of a security outstanding on the date hereof; (iii) the issuance of
shares of common stock issued as a restricted or unrestricted stock award or
pursuant to or the grant of options to purchase common stock or option
appreciation rights, in each case granted pursuant to the Company’s existing
employee benefit plans including any contemplated amendments to the plans;
(iv) the filing of any registration statement on Form S-8 to register shares of
common stock reserved for issuance under the Company’s existing employee benefit
plans, including any amendments to those plans or (v) during the last 45 days of
the Lock-up Period, the issuance of shares of common stock which the Company may
issue or agree to issue in connection with the acquisition of one or more
businesses, products or technologies (whether by means of merger, stock purchase
or asset purchase), provided that such shares of common stock are subject to
restrictions substantially similar to those set forth above and provided,
further, that the aggregate number of shares of common stock issued or agreed to
be issued in such transactions in the aggregate shall not exceed ten percent
(10%) of the Company’s outstanding common stock as of the First Closing Date.
          (g) The Company will apply the net proceeds from the sale of the Notes
to be sold by it hereunder substantially in accordance with the description set
forth in the Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds.”
          (h) Except as stated in this Agreement and in the Disclosure Package
and the Offering Memorandum, neither the Company nor any of its directors,
officers or controlled affiliates has taken, nor will any of them take, directly
or indirectly, any action designed to or that might reasonably be expected to
cause or result in the unlawful manipulation of the price of any security of the
Company to facilitate the sale or resale of the Notes. Except as permitted by
the Act, the Company will not distribute any offering material in connection
with the initial Exempt Resales.
          (i) The Company will use its reasonable efforts to permit the Notes to
be designated Private Offerings, Resales and Trading through Automated Linkages
(PORTAL) MarketSM (the “PORTAL MarketSM”) securities in accordance with the
rules and regulations adopted by The Nasdaq Stock Market, Inc. relating listing
on the PORTAL MarketSM and to permit the Notes to be eligible for clearance and
settlement through DTC.
          (j) During the period of one year after the Closing Date, the Company
will not, and will us its reasonable efforts to not permit any of its
“affiliates” (as defined in Rule 144 under the Act), to, resell any of the Notes
that constitute “restricted securities” under Rule 144 that have been reacquired
by any of them.
          (k) The Company agrees not to sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the Act)
that would be integrated

16



--------------------------------------------------------------------------------



 



with the sale of the Notes in a manner that would require the registration under
the Act of the sale to the Initial Purchasers or the initial resale by the
Initial Purchasers to the Eligible Purchasers of the Notes.
          (l) The Company agrees to comply with all agreements set forth in the
representation letter of the Company to DTC relating to the approval of the
Notes by DTC for “book entry” transfer.
          (m) The Company will take such steps as shall be necessary to ensure
that the Company does not become an “investment company” within the meaning of
such term under the Investment Company Act of 1940, as amended.
          (n) The Company will prepare a final term sheet, containing solely a
description of the Notes and the offering thereof, in the form approved by you
and attached as Schedule II hereto (the “Final Term Sheet”).
          (o) For so long as any of the Notes are “restricted securities” within
the meaning of Rule 144(a)(3) under the Act, the Company shall provide to any
holder of the Notes or to any prospective purchaser of the Notes designated by
any holder, upon request of such holder or prospective purchaser, information
required to be provided by Rule 144A(d)(4) of the Act if, at the time of such
request, the Company is not subject to the reporting requirements under
Section 13 or 15(d) of the Exchange Act.
          (p) The Company will take such steps as shall be necessary to comply
with all applicable securities and other laws, rules and regulations, including,
without limitation, the Sarbanes-Oxley Act of 2002, and use its best efforts to
cause the Company’s directors and officers, in their capacities as such, to
comply with such laws, rules and regulations, including, without limitation, the
provisions of the Sarbanes-Oxley Act of 2002.
          (r) The Company will do and perform all things reasonably required to
be done and performed under this Agreement by it prior to the Closing Date, and
to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Notes.
     6. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement becomes effective or is terminated, the
Company agrees, to pay all costs, expenses, fees and taxes incident to and in
connection with: (i) the preparation, printing, filing and distribution of the
Preliminary Offering Memorandum and the Offering Memorandum (including, without
limitation, financial statements and exhibits) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s accountants and counsel, but not, however, legal fees and expenses of
the Initial Purchasers’ counsel incurred in connection therewith); (ii) the
issuance and delivery by the Company of the Notes and any taxes payable in
connection therewith; (iii) the qualification of the Notes for offer and sale
under the securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (iv) the furnishing of
such copies of the Preliminary Offering Memorandum and the Offering Memorandum,
and all amendments and supplements thereto, as may be reasonably requested for
use in connection with the initial Exempt Resales;

17



--------------------------------------------------------------------------------



 



(v) the preparation of certificates for the Notes (including, without
limitation, printing and engraving thereof, but not including legal fees and
expenses of the Initial Purchasers’ counsel incurred in connection therewith);
(vi) the application for quotation of the Notes in the PORTAL MarketSM
(including all disbursements and listing fees); (vii) the approval of the Notes
by DTC for “book-entry” transfer (including fees and expenses of the Company’s
counsel, but not including legal fees and expenses of the Initial Purchasers’
counsel incurred in connection therewith); (viii) the rating of the Notes, if
any; (ix) the obligations of the Trustee, any agent of the Trustee and the
counsel for the Trustee in connection with the Indenture and the Notes; and
(x) the performance by the Company of its other obligations under this
Agreement.
     7. Conditions to Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company contained herein, to the performance by the Company of
its obligations hereunder, and to each of the following additional terms and
conditions:
          (a) The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Offering Memorandum or any
amendment or supplement thereto contains an untrue statement of a fact that, in
the opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation, is
material or omits to state a fact that, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.
          (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Indenture and
the Offering Memorandum, and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchasers, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
          (c) Paul, Hastings, Janofsky & Walker LLP, shall have furnished to the
Initial Purchasers its written opinion, as counsel to the Company, addressed to
the Initial Purchasers and dated the Closing Date, substantially in the form of
Exhibit A-1 hereto.
          (d) The Company shall have furnished to the Initial Purchasers the
opinion of the General Counsel of the Company, addressed to the Initial
Purchasers and dated such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A-2
hereto.
          (e) Baker & McKenzie Amsterdam N.V. shall have furnished to the
Initial Purchasers its written opinion, as foreign counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, substantially in
the form of Exhibit A-3 hereto.
          (f) The Initial Purchasers shall have received from Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Initial Purchasers,
such opinion or opinions, dated the Closing Date, with respect to the issuance
and sale of the Notes, the Offering Memorandum and other related matters as the
Initial Purchasers may reasonably require, and the

18



--------------------------------------------------------------------------------



 



Company shall have furnished to such counsel such documents and information as
they reasonably request for the purpose of enabling them to pass upon such
matters.
          (g) At the time of execution of this Agreement, the Initial Purchasers
shall have received from Ernst & Young LLP a letter, in form and substance
reasonably satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
registered public accountants within the meaning of the Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of July 27, 2009, the conclusions and findings of such firm
with respect to the financial information and (iii) covering such other matters
as are ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.
          On the Closing Date, the Initial Purchasers shall have received from
Ernst & Young LLP, independent registered public accountants for the Company, a
letter dated such date, in form and substance satisfactory to the Initial
Purchasers, to the effect that they reaffirm the statements made in the letter
furnished by them pursuant to this Section 7(g), except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to such Closing Date.
          (h) Neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included in
the Offering Memorandum, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Disclosure Package
and the Offering Memorandum; and, since such date, there shall not have been any
material and adverse change in the stockholders’ equity (other than upon
exercise of outstanding stock options) or significant increase in long-term debt
(except resulting from the issuance of the Notes) of the Company or any of its
subsidiaries or material adverse change, or any development involving a
prospective material adverse change, in or affecting the management, condition,
financial or otherwise, stockholders’ equity, results of operations, business or
prospects of the Company and its subsidiaries, taken as a whole.
          (i) The Company shall have furnished or caused to be furnished to the
Initial Purchasers on the Closing Date certificates of officers of the Company
reasonably satisfactory to the Initial Purchasers as to the accuracy of the
representations and warranties of the Company herein at and as of the Closing
Date, as to the performance by the Company of all of its obligations hereunder
to be performed by it at or prior to the Closing Date and as to such other
matters as Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan
Securities Inc. may reasonably request.
          (j) The Notes shall have been listed on the PORTAL MarketSM.
          (k) The Company and the Trustee shall have duly executed and delivered
the Indenture, and the Initial Purchasers shall have received an original copy
thereof.

19



--------------------------------------------------------------------------------



 



          (l) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange or The Nasdaq Stock Market or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, has been suspended or minimum prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction; (ii) a material disruption in securities
settlement, payment or clearance services in the United States; (iii) a banking
moratorium has been declared by Federal or state authorities; (iv) any attack
on, outbreak or escalation of hostilities or act of terrorism involving the
United States, any declaration of war by Congress or any other national or
international calamity, crisis or emergency if, in the judgment of the Initial
Purchasers, the effect of any such attack, outbreak, escalation, act,
declaration, calamity, crisis or emergency makes it impractical or inadvisable
to proceed with completion of the offering or sale of and payment for the Notes;
or (v) the occurrence of any other calamity, crisis (including without
limitation as a result of terrorist activities), or material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Initial Purchasers, impracticable or
inadvisable to proceed with offering or delivery of the Notes being delivered on
the Closing Date or that, in the judgment of the Initial Purchasers, would
materially and adversely affect the financial markets or the markets for the
Notes and other debt securities.
          (m) The Company shall have obtained and delivered to the Initial
Purchasers executed copies of an agreement from each executive officer and
director of the Company listed on Schedule III hereto substantially to the
effect set forth in Schedule IV hereto.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     8. Indemnification and Contribution.
          (a) The Company hereby agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of the Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Notes), to which that
Initial Purchaser, director, officer, employee or controlling person may become
subject, under the Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in the Final Term
Sheet, any Issuer Written Information, any Preliminary Offering Memorandum or
the Offering Memorandum or in any amendment or supplement thereto, (B) in any
Blue Sky application or other document prepared or executed by the Company (or
based upon any written information furnished by the Company) specifically for
the purpose of qualifying any or all of the Notes under the securities laws of
any state or other jurisdiction (any such application, document or information
being hereinafter called a “Blue Sky Application”) or (C) in any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Notes (“Marketing
Materials”), including

20



--------------------------------------------------------------------------------



 



any roadshow or investor presentations made to investors by the Company (whether
in person or electronically), (ii) the omission or alleged omission to state in
the Final Term Sheet, any Issuer Written Information, any Preliminary Offering
Memorandum or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (iii) any act or failure to act or any alleged act or failure
to act by any Initial Purchaser in connection with, or relating in any manner
to, the Notes or the offering contemplated hereby, and that is included as part
of or referred to in any loss, claim, damage, liability or action arising out of
or based upon matters covered by clause (i) or (ii) above (provided that the
Company shall not be liable under this clause (iii) to the extent that it is
determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Initial Purchaser
through its gross negligence or willful misconduct), and shall reimburse each
Initial Purchaser and each such director, officer, employee or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Initial Purchaser, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Final Term Sheet, any Issuer Written Information,
any Preliminary Offering Memorandum or Offering Memorandum, or in any such
amendment or supplement thereto, in reliance upon and in conformity with written
information concerning such Initial Purchaser furnished to the Company through
the Initial Purchasers by or on behalf of any Initial Purchaser specifically for
inclusion therein. The foregoing indemnity agreement is in addition to any
liability that the Company may otherwise have to any Initial Purchaser or to any
director, officer, employee or controlling person of that Initial Purchaser.
          (b) Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, its officers and employees, each of
its directors, and each person, if any, who controls the Company within the
meaning of the Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which the Company or any such
director, officer, employee or controlling person may become subject, under the
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Final Term Sheet, any Issuer
Written Information, any Preliminary Offering Memorandum or the Offering
Memorandum or in any amendment or supplement thereto or (B) in any Blue Sky
Application or (ii) the omission or alleged omission to state in the Final Term
Sheet, any Issuer Written Information, any Preliminary Offering Memorandum or
the Offering Memorandum, or in any amendment or supplement thereto, or in any
Blue Sky Application any material fact required to be stated therein or
necessary to make the statements therein not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser furnished to the Company by or on
behalf of that Initial Purchaser specifically for inclusion therein and which
are set forth in Schedule V, and shall reimburse the Company and any such
director, officer, employee or controlling person for any legal or other
expenses reasonably incurred by the Company or any such director, officer,

21



--------------------------------------------------------------------------------



 



employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred. The foregoing indemnity agreement is in addition to
any liability that any Initial Purchaser may otherwise have to the Company or
any such director, officer, employee or controlling person.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under this Section 8 except to the extent it has been
materially prejudiced by such failure and; provided, further, that the failure
to notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 8. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company under this Section 8 if, in the reasonable judgment of the
Initial Purchasers, it is advisable for the Initial Purchasers and those
directors, officers, employees and controlling persons to be jointly represented
by separate counsel, and in that event the fees and expenses of such separate
counsel shall be paid by the Company. No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(x) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing clause (ii), if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
hereof, the indemnifying party agrees that it shall be liable for any settlement
of any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii)

22



--------------------------------------------------------------------------------



 



such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement.
          (d) If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative monetary
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative monetary benefits referred to in
clause (i) above but also the relative fault of the Company, on the one hand,
and the Initial Purchasers on the other with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations. The
relative monetary benefits received by the Company, on the one hand, and the
Initial Purchasers on the other with respect to such offering shall be deemed to
be in the same proportion as the total net proceeds from the offering of the
Notes purchased under this Agreement (before deducting expenses) received by the
Company on the one hand, and the total underwriting discounts and commissions
received by the Initial Purchasers with respect to the Notes purchased under
this Agreement, on the other hand, bear to the total gross proceeds from the
offering of the Notes under this Agreement as set forth on the cover page of the
Offering Memorandum. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contributions pursuant to this Section 8(d)
were to be determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Notes initially purchased by it were offered
to the Eligible Purchasers exceeds the amount of any damages that such Initial
Purchaser has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
underwriting obligations and not joint.
          (e) The Initial Purchasers severally confirm and the Company
acknowledges that the statements with respect to the offering of the Notes by
the Initial Purchasers set forth in

23



--------------------------------------------------------------------------------



 



the third and thirteenth paragraphs of the section entitled “Plan of
Distribution” in the Offering Memorandum are correct and constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Offering Memorandum.
     9. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the remaining non-defaulting Initial Purchaser shall be obligated to purchase
the Notes that the defaulting Initial Purchaser agreed but failed to purchase on
the Closing Date; provided, however, that the remaining non-defaulting Initial
Purchaser shall not be obligated to purchase any of the Notes on the Closing
Date if the total number of Notes that the defaulting Initial Purchaser agreed
but failed to purchase on such date exceeds 9.09% of the total number of Notes
to be purchased on the Closing Date, and the remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the number of
Notes that it agreed to purchase on the Closing Date pursuant to the terms of
Section 3. If the foregoing maximums are exceeded, the remaining non-defaulting
Initial Purchaser shall have the right, but shall not be obligated, to purchase
all the Notes to be purchased on the Closing Date. If the remaining Initial
Purchaser does not elect to purchase the Notes that the defaulting Initial
Purchaser agreed but failed to purchase on the Closing Date, this Agreement
shall terminate without liability on the part of any non-defaulting Initial
Purchaser or the Company, except that the Company will continue to be liable for
the payment of expenses to the extent set forth in Sections 6 and 11.
     Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company for damages caused by its default. If
the other Initial Purchaser is obligated or agrees to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchaser or the Company may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the remaining Initial Purchaser may be necessary in
the Offering Memorandum or in any other document or arrangement.
     10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(h), (j) and (m) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.
     11. Reimbursement of Initial Purchasers’ Expenses. If the Company fails to
tender the Notes for delivery to the Initial Purchasers by reason of any
failure, refusal or inability on the part of the Company to perform any
agreement required to be performed by it, or because any other condition of the
obligations hereunder required to be fulfilled by the Company is not fulfilled,
the Company shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Initial Purchasers in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Company shall pay the full amount
thereof to the Initial Purchasers. If this Agreement is terminated pursuant to
Section 9 by reason of the default of one or more Initial Purchasers or the
Initial Purchasers’ determination that events described in Sections 7(l)(iv) or
7(l)(v) have

24



--------------------------------------------------------------------------------



 



occurred, the Company shall not be obligated to reimburse any defaulting Initial
Purchaser on account of those expenses.
     12. No Advisory or Fiduciary Responsibility. The Company acknowledges and
agrees that: (i) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Initial Purchasers, on the other hand,
and the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company or its affiliates, stockholders, creditors or employees
or any other party; (iii) no Initial Purchaser has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) and no Initial Purchaser has
any obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement; (iv) the several
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of agency or fiduciary duty.
     13. Research Analyst Independence. The Company acknowledges that the
Initial Purchasers’ research analysts and research departments are required to
be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Initial
Purchasers with respect to any conflict of interest that may arise from the fact
that the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Initial Purchasers’ investment banking
divisions. The Company acknowledges that each of the Initial Purchasers is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity

25



--------------------------------------------------------------------------------



 



securities of the companies that may be the subject of the transactions
contemplated by this Agreement.
     14. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to the Initial Purchasers, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to Merrill
Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, New York, New York
10036, Attention: Syndicate Department (Fax: (646) 855-3073) and J.P. Morgan
Securities Inc., 383 Madison Avenue, 4th Floor, New York, New York 10179,
Attention: Equity Syndicate Desk (Fax: (212) 622-8358), with a copy to Wilson
Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo
Alto, California 94304, Attention: Robert Day (Fax: (650) 493-6811);
          (b) if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Sybase, Inc., One Sybase Drive,
Dublin, CA 94568, Attention: Chief Financial Officer (Fax: (925) 236-7331), with
a copy to Paul, Hastings, Janofsky & Walker LLP, 1117 S. California Avenue, Palo
Alto, California 94304, Attention: Robert Claassen (Fax: (650) 320-1984);
Any such statements, requests, notices or agreements shall take effect at the
time delivered by hand, if personally delivered; two business days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if sent by facsimile transmission; and on
the next business day, if timely delivered to an air courier guaranteeing
overnight delivery.
     15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Company, and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of directors of the
Initial Purchasers, officers of the Initial Purchasers and any person or persons
controlling any Initial Purchaser within the meaning of Section 15 of the Act
and (B) the indemnity agreement of the Initial Purchasers contained in Section
8(b) of this Agreement shall be deemed to be for the benefit of directors of the
Company, officers of the Company and any person controlling the Company within
the meaning of Section 15 of the Act. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 15, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.
     16. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Initial Purchasers contained in this Agreement
or made by or on behalf on them, respectively, pursuant to this Agreement, shall
survive the delivery of and payment for the Notes and shall remain in full force
and effect, regardless of any investigation made by or on behalf of any of them
or any person controlling any of them.

26



--------------------------------------------------------------------------------



 



     17. Definition of the Terms “Business Day” and “Subsidiary.” For purposes
of this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.
     19. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     20. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

27



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the agreement between the Company and
the Initial Purchasers, please indicate your acceptance in the space provided
for that purpose below.

                  Very truly yours,    
 
                SYBASE, INC.    
 
           
 
  By   /s/ Dan R. Carl    
 
     
 
Name: Dan R. Carl    
 
      Title: Vice President, General Counsel and Secretary    

Accepted:

          MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED     J.P. MORGAN
SECURITIES INC.    
 
        By Merrill Lynch, Pierce, Fenner & Smith Incorporated    
 
       
By
  /s/ Stephen R. Miller    
 
 
 
Name: Stephen R. Miller    
 
  Title: Managing Director    
 
        By J.P. Morgan Securities Inc.    
 
       
By
  /s/ Jeffrey Zajkowski    
 
 
 
Name: Jeffrey Zajkowski    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal       Amount of       Notes       to be   Initial
Purchasers   Purchased  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 175,000,000  
J.P. Morgan Securities Inc
  $ 175,000,000  
 
     
Total
  $ 350,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Final Term Sheet

Pricing Term Sheet   July 29, 2009

Sybase, Inc.
Offering of $350,000,000 principal amount of
3.50% Convertible Senior Notes due 2029
The information in this pricing term sheet relates only to the offering of our
3.50% convertible senior notes due 2029 and should be read together with the
preliminary offering memorandum dated July 28, 2009 relating to such offering,
including the documents incorporated by reference therein. Except otherwise set
forth herein or in the offering memorandum, “Sybase,” “we,” “our” and “us” refer
to Sybase, Inc. and its consolidated subsidiaries.

     
Issuer:
  Sybase, Inc., a Delaware corporation.
 
   
Stock Exchange Symbol:
  NYSE: SY.
 
   
Securities:
  3.50% Convertible Senior Notes due 2029 (the “notes”).
 
   
Principal Amount:
  $350,000,000 aggregate principal amount of notes ($400,000,000 aggregate
principal amount of notes if the over-allotment option is exercised in full).
 
   
Interest Rate:
  3.50% per year.
 
   
Interest Payment Dates:
  Interest will accrue from the Settlement Date (defined below) and will be
payable semiannually in arrears on February 15 and August 15 of each year,
beginning on February 15, 2010.
 
   
Trade Date:
  July 29, 2009.
 
   
Settlement Date:
  August 4, 2009.
 
   
Maturity:
  August 15, 2029, unless the notes are earlier converted, repurchased or
redeemed.
 
   
Call Date:
  Callable on or after August 20, 2014.
 
   
Put Dates:
  August 15, 2014, 2019 and 2024.
 
   
Issue Price:
  $1,000 per note.
 
   
Reference Price:
  $35.47 per share of the Issuer’s common stock, the last sale price of the
Issuer’s common stock on July 29, 2009.
 
   
Conversion Premium:
  35% above the Reference Price.
 
   
Initial Conversion Price:
  Approximately $47.88 per share of the Issuer’s common stock.
 
   
Initial Conversion Rate:
  20.8836 shares of the Issuer’s common stock per $1,000 principal amount of the
notes.

 

S-II-1



--------------------------------------------------------------------------------



 



     
Conversion Trigger Price:
  Approximately $62.25, which is 130% of the Initial Conversion Price.
 
   
Use of Proceeds:
  We estimate that the net proceeds from the offering will be approximately
$340.7 million (or approximately $389.4 million if the initial purchasers’
over-allotment option is exercised in full), after deducting the discount to the
initial purchasers and estimated expenses of the offering.
 
   
 
  We intend to use $70.0 million of the net proceeds from the offering to
repurchase our common stock and up to approximately $50.0 million of the net
proceeds from the offering to repurchase our existing 1.75% Convertible
Subordinated Notes due 2025 simultaneously with this offering. We intend to use
the balance of the net proceeds to refinance our existing notes in March 2010
when they become redeemable at our option or earlier if any holders convert the
notes held by them or elect to have their notes repurchased by us. The
repurchase of our common stock could have the effect of increasing or preventing
a decline in the price of our common stock concurrently with or following the
pricing of the notes. Pending the refinancing of our existing notes, we expect
to invest the net proceeds in interest bearing, investment-grade securities.
 
   
Listing:
  PORTAL
 
   
CUSIP Number:
  871130 AC4
 
   
Joint Book-Running Managers:
  Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
Inc.
 
   
Consolidated Balance Sheet Data:
  The following table replaces the table set forth on page 9 of the preliminary
offering memorandum, and has been adjusted to reflect the estimated net proceeds
to us from the offering (assuming no exercise of the initial purchasers’
over-allotment option) and the application thereof (assuming the use of
$70.0 million of the net proceeds from the offering to repurchase our common
stock and up to approximately $50.0 million of the net proceeds from the
offering to repurchase our existing notes simultaneously with this offering) as
described above in the section captioned “Use of Proceeds.”

Consolidated Balance Sheet Data

              As of
March 31, 2009     As Adjusted     (Unaudited)     (In Thousands)
Cash, cash equivalents and short term cash investments
  $ 912,737  
Working capital
    371,099  
Total assets
    2,073,917  
Long-term obligations(1)
    440,178  
Total Sybase, Inc. stockholders’ equity
    845,545  

 

(1)   Long-term obligations have not been adjusted to give effect to the
implementation of FSP No. APB 14-1, “Accounting for Convertible Debt Instruments
that May be Settled in Cash upon Conversion (Including Partial Cash
Settlement).”

S-II-2



--------------------------------------------------------------------------------



 



     
Capitalization:
  The following table replaces the table set forth on page 29 of the preliminary
offering memorandum, and has been adjusted to reflect the estimated net proceeds
to us from the offering (assuming no exercise of the initial purchasers’
over-allotment option) and the application thereof (assuming the use of
$70.0 million of the net proceeds from the offering to repurchase our common
stock and up to approximately $50.0 million of the net proceeds from the
offering to repurchase our existing notes simultaneously with this offering) as
described above in the section captioned “Use of Proceeds.”

Capitalization

              March 31, 2009       As Adjusted       (In Thousands,       except
share       data)  
Cash, cash equivalents and short-term cash investments(1)
  $ 912,737  
Long-term cash investments
    13,714  
 
     
Total cash, cash equivalents and cash investments
  $ 926,451  
 
     
Long-term debt:
       
1.75% Convertible Subordinated Notes due 2025(1)(2)
  $ 409,125  
Convertible Senior Notes offered hereby
    286,081  
Other long-term obligations
    90,178  
 
     
Total long-term debt
    785,384  
 
     
Stockholders’ equity:
       
Preferred stock, $0.001 par value, 8,000,000 shares authorized; none issued and
outstanding
    —  
Common stock, $0.001 par value, 200,000,000 shares authorized; 105,337,362
shares issued and 80,108,927 shares outstanding (78,135,428 shares outstanding,
as adjusted)
    105  
Additional paid-in capital
    1,174,415  
Accumulated earnings
    355,096  
Accumulated other comprehensive income
    22,151  
Cost of 25,228,435 shares (27,201,934 shares, as adjusted) of treasury stock
    (706,222 )
 
     
Total Sybase, Inc. stockholders’ equity
    845,545  
 
     
Total capitalization
  $ 1,630,929  
 
     

 

(1)   We expect to use the balance of the net proceeds from this offering, after
using $70.0 million of the net proceeds from this offering to repurchase our
common stock and up to approximately $50.0 million of the net proceeds from this
offering to repurchase our existing 1.75% Convertible Subordinated Notes due
2025, to refinance our existing notes in March 2010 when they become redeemable
at our option or earlier if any holders convert or elect to have their notes
repurchased by us. Pending such use of proceeds, we expect to invest such net
proceeds in interest-bearing, investment-grade securities.   (2)   For purposes
of this presentation, the 1.75% Convertible Subordinated Notes due 2025 are
classified as a long-term obligation; however, for accounting purposes these
notes are classified as current liabilities.       The number of shares
outstanding does not include the following:

  •   9,240,492 shares of common stock issuable upon exercise of stock options
outstanding as of March 31, 2009 with a weighted average exercise price of
approximately $21.93 per share;

S-II-3



--------------------------------------------------------------------------------



 



  •   1,330,866 shares of common stock outstanding as of March 31, 2009 but
subject to our repurchase right pursuant to unvested service and performance
based restricted stock awards;     •   2,946,576 shares of common stock reserved
for future issuance under our stock option plans as of March 31, 2009;     •  
1,057,265 shares of common stock reserved for future sale under our employee
stock purchase plans as of March 31, 2009; and     •   shares of our common
stock issuable upon conversion of our 1.75% Convertible Subordinated Notes due
2025 and the notes offered hereby.

     
Adjustment to Shares Delivered upon Conversion upon a Fundamental Change:
  The following table sets forth the number of additional shares of the Issuer’s
common stock by which the conversion rate shall be increased for certain
conversions in connection with a fundamental change based on the stock price and
effective date for such fundamental change:

                                                                               
                          Stock Price
Effective Date
  $ 35.47     $ 37.50     $ 40.00     $ 45.00     $ 50.00     $ 55.00     $
60.00     $ 70.00     $ 80.00     $ 90.00     $ 100.00     $ 125.00     $ 150.00
 
August 4, 2009
    7.3092       6.5498       5.7678       4.5840       3.7507       3.1459    
  2.6946       2.0784       1.6840       1.4112       1.1786       0.8638      
0.6636  
August 15, 2010
    7.3092       6.4711       5.6172       4.3414       3.4624       2.8418    
  2.3906       1.8002       1.4396       1.1993       1.0448       0.7775      
0.6110  
August 15, 2011
    7.3092       6.3646       5.4148       4.0166       3.0826       2.4441    
  1.9991       1.4491       1.1369       0.9387       0.7969       0.5891      
0.4607  
August 15, 2012
    7.3092       6.2161       5.1356       3.5722       2.5664       1.9160    
  1.4910       1.0138       0.7749       0.6438       0.5564       0.4177      
0.3304  
 
                                                                               
                       
August 15, 2013
    7.3092       5.7801       4.5271       2.7629       1.7136       1.1153    
  0.7816       0.4854       0.3793       0.3226       0.2833       0.2159      
0.1714  
August 20, 2014
    7.3092       5.7831       4.1164       1.3386       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

The exact stock prices and effective dates may not be set forth in the table
above; in which case if the stock price is:

•   between two stock price amounts on the table or the effective date is
between two dates on the table, the number of additional shares will be
determined by straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the two dates,
as applicable, based on a 360-day year;   •   in excess of $150.00 per share
(subject to adjustment), no increase to the conversion rate will be made; or   •
  is less than $35.47 per share (subject to adjustment), no increase to the
conversion rate will be made.

Notwithstanding the foregoing, in no event will (i) the conversion rate exceed
28.1928 shares per $1,000 principal amount of notes subject to proportional
adjustment in the same manner as the conversion rate as set forth in clauses
(1) through (3) in the section of the preliminary offering memorandum captioned
“Description of Notes— General Conversion Provisions and Procedures” above or
(ii) the number of shares of common stock issuable upon conversion of the notes
exceed 19.99% of the shares of our common stock outstanding as of the close of
business on the date immediately preceding the date of the purchase agreement
between us and the initial purchases relating to the sale of the notes subject
to proportional adjustment in the same manner as the conversion rate as set
forth in the section of the preliminary offering memorandum captioned
“Description of Notes — General Conversion Provisions and Procedures”. In any
event, we will not adjust the conversion rate pursuant to these provisions in
connection with a fundamental change occurring after August 20, 2014.
* * *
Neither the offer or sale of the notes or the common stock issuable upon
conversion of the notes have been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws. Neither the
notes nor the shares of common stock issuable upon conversion of the notes may
be offered or sold in the United States or any other jurisdiction where such
registration is required and has not been effected, except in a transaction not
subject to, or exempt from, the registration requirements of the Securities Act
or any other applicable securities laws. Accordingly, we are offering the notes
only to qualified institutional buyers within the meaning of Rule 144A under the
Securities Act.

S-II-4



--------------------------------------------------------------------------------



 



This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any jurisdiction in which such solicitation or sale would be unlawful prior to
the registration or qualification of such securities under the laws of any such
jurisdiction.
A copy of the offering memorandum for the offering of the notes may be obtained
by contacting: Merrill Lynch, Pierce, Fenner & Smith Incorporated, 4 World
Financial Center, New York, NY 10036, Attention: Prospectus Department or J.P.
Morgan Securities Inc., 4 Chase Metrotech Center, CS Level, Brooklyn, NY 11245,
Attention: Chase Distribution & Support Service, National Statement Processing.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

S-II-5



--------------------------------------------------------------------------------



 



SCHEDULE III
Officers and Directors to be Subject to Lock-Up Agreement

 
John S. Chen
Marty Beard
Steven M. Capelli
Daniel R. Carl
Billy Ho
Keith Jensen
Raj Nathan
Jeff Ross
Terry Stepien
Nita C. White-Ivy
Richard C. Alberding
Cecilia Claudio
Michael A. Daniels
L. William Krause
Alan B. Salisbury
Jack E. Sum
Robert P. Wayman

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
Form of Lock-Up Letter Agreement
LOCK-UP LETTER AGREEMENT
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
J.P. Morgan Securities Inc.
383 Madison Avenue
New York, NY 10179
Dear Ladies and Gentlemen:
     The undersigned understands that you propose to enter into a Purchase
Agreement (the “Purchase Agreement”) providing for the purchase by you (the
“Initial Purchasers”) of Convertible Senior Notes due 2029 (the “Notes”) of
Sybase, Inc., a Delaware corporation (the “Company”), which are convertible into
fully paid, nonassessable shares of common stock of the Company, par value
$0.001 per share (the “Common Stock”), and that the Initial Purchasers propose
to reoffer the Notes to certain qualified institutional buyers under Rule 144A
of the Securities Act of 1933, as amended (the “Offering”).
     In consideration of the execution of the Purchase Agreement by the Initial
Purchasers, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities Inc. on
behalf of the Initial Purchasers, the undersigned will not, directly or
indirectly, (1) offer for sale, sell, pledge, or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Common
Stock (including, without limitation, Common Stock that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and Common Stock that may
be issued upon exercise of any option or warrant) or securities convertible into
or exchangeable for Common Stock owned by the undersigned on the date of
execution of this Lock-Up Letter Agreement or on the date of the completion of
the Offering, or (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, for a period of 90 days after the date of the
final Offering Memorandum relating to the Offering (the “Lock-Up Period”).

S-IV-1



--------------------------------------------------------------------------------



 



     The foregoing restrictions shall not apply to the sale by the undersigned
of shares of Common Stock (i) acquired in open market transactions after the
date hereof; provided that no filing under the Exchange Act shall be required or
shall be voluntarily made in connection with subsequent resales of Common Stock
or other securities acquired in such open market transactions (other than a
filing on a Form 5, Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after
the expiration of the Lock-Up Period) or (ii) pursuant to a plan under
Rule 10b5-1 under the Securities Exchange Act of 1934, as amended, in effect as
of the date hereof.
     In furtherance of the foregoing, the Company and its transfer agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Letter Agreement.
     The undersigned understands that the Company and the Initial Purchasers
will proceed with the Offering in reliance on this Lock-Up Letter Agreement.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to the
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.
     It is understood that the undersigned will be released from its obligations
under this Lock-Up Letter Agreement if the Company notifies the undersigned that
it does not intend to proceed with the Offering, if the Purchase Agreement
(other than the provisions thereof which survive termination) shall terminate or
be terminated prior to payment for and delivery of the Notes, or if the Offering
Date shall not have occurred by September 1, 2009.
     This Lock-Up Letter Agreement shall be governed by, and construed in
accordance with, the laws of New York.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

         
 
  Very truly yours,    
 
       
 
 
 
   
 
  Name:    
 
  Title:    

Dated:                                         , 2009

S-IV-2



--------------------------------------------------------------------------------



 



SCHEDULE V

S-V-1



--------------------------------------------------------------------------------



 



Exhibit A-1
Form of Company Counsel Opinion
     Paul, Hastings, Janofsky & Walker LLP, shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company, addressed to the
Initial Purchasers and dated the Closing Date, to the effect that:
          1. Each of the Company and iAnywhere has been duly incorporated and is
an existing corporation in good standing under the laws of the State of
Delaware. Sybase 365 has been duly formed and is an existing limited liability
company in good standing under the laws of the State of Delaware.
          2. The shares of Common Stock initially issuable upon conversion of
the Notes being delivered to the Initial Purchasers on the date hereof (the
“Conversion Shares”) have been duly authorized and reserved for issuance upon
such conversion and, when issued and delivered in accordance with the provisions
of the Notes and the Indenture, will be duly and validly issued and fully paid
and non-assessable.
          3. Based solely on a review of the Foreign Good Standing Certificates,
we confirm that: (i) the Company is in good standing as a foreign corporation in
the following states, in each case as of the respective dates of the Company
Foreign Good Standing Certificates: California, Colorado, Illinois, Maryland,
Massachusetts, Missouri, North Carolina, New Jersey, New York and Virginia; and
(ii) iAnywhere is in good standing as a foreign corporation in the following
states, in each case as of the respective dates of iAnywhere Foreign Good
Standing Certificates: California; Georgia and Maryland.
          4. The Purchase Agreement has been duly authorized, executed and
delivered by the Company.
          5. The Notes being issued on the date hereof have been duly authorized
by the Company and, when duly executed and delivered by the Company and duly
authorized, executed, authenticated and delivered by the Trustee in the manner
provided for in the Indenture and issued and delivered to the Initial Purchasers
against payment of the purchase price therefor specified in the Purchase
Agreement in accordance with the terms of the Purchase Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.
          6. The Indenture has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.
          7. The Company’s issuance and sale of the Notes being delivered on the
date hereof and the Company’s execution, delivery and performance of the
Indenture, the Notes and the Purchase Agreement and the Company’s consummation
of the transactions therein do not (a) violate any provisions of the Charter
Documents; (b) constitute a breach by the Company of, or constitute a default by
the Company under, any agreement listed on Schedule I hereto; (c) cause the
Company to violate any U.S. federal, California or Delaware General Corporation
Law

A-1-1



--------------------------------------------------------------------------------



 



regulation, law or rule applicable to the Company; or (d) cause the Company to
violate any order, judgment or decree of any federal or California State court
or governmental instrumentality to which the Company is a named party and which
is known to us.
          8. No consent, approval, authorization, order of, registration or
qualification of or with, any U.S. federal or State of California or Delaware
(solely under the Delaware General Corporation Law) court or governmental agency
or body is required for the issue and sale of the Notes by the Company, or the
execution or delivery by the Company of the Purchase Agreement or the Indenture,
except (i) as contemplated by the Operative Documents, (ii) the filing of a
Current Report on Form 8-K describing the material terms of the Indenture as
required under the Securities Exchange Act of 1934, as amended, and (iii) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state Notes or Blue Sky laws in connection with the purchase and
distribution of the Notes by the Initial Purchasers and the issuance of the
Conversion Shares.
          9. The statements set forth in the Disclosure Package and the Offering
Memorandum under the captions “Description of Notes,” “Description of Capital
Stock” and “Plan of Distribution”, insofar as such statements purport to
summarize the provisions of the Notes, the capital stock of the Company or legal
provisions of the Operative Documents or the Company Charter Documents, fairly
summarize, in all material respects, such provisions.
          10. The statements set forth in the Disclosure Package and the
Offering Memorandum under the caption “U.S. Federal Income Tax Considerations,”
insofar as such statements purport to summarize provisions of the United States
federal tax laws referred to therein, fairly summarize, in all material
respects, such provisions.
          11. The Company is not an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.
          12. No registration of the Notes under the Act is required for the
sale of the Notes by the Company to the Initial Purchasers as contemplated by
the Purchase Agreement or for the initial resale of the Notes by the Initial
Purchasers in accordance with the manner contemplated by the Purchase Agreement,
the Disclosure Package and the Offering Memorandum (it being understood that no
opinion is expressed as to any subsequent resale of the Notes or the shares of
Common Stock issuable upon conversion of the Notes).
          13. The Company has the corporate power and authority to authorize,
issue and sell the Notes as contemplated in the Purchase Agreement.
Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, to
the effect that it has, in connection with the preparation of the Offering
Memorandum, participated in conferences with directors, officers and other
representatives of the Company, representatives of Ernst & Young LLP and
representatives of the Initial Purchasers and counsel for the Initial Purchasers
at which the contents of the Disclosure Package and the Offering Memorandum were
discussed and, although it has not independently verified and are not passing
upon and do not assume responsibility, explicitly or implicitly, for, the
accuracy, completeness or fairness of the Disclosure Package, the

A-1-2



--------------------------------------------------------------------------------



 



Offering Memorandum or the statements contained therein and has made no
independent check or verification thereof (except as to the extent stated, but
only to the extent expressly stated, in paragraph 9 or 10 set forth above), on
the basis of the foregoing, relying on the representations of officers and other
representatives of the Company, no fact has come to its attention which has
caused us to believe that: (1) the Disclosure Package, as of the Applicable Time
and the Closing Date, or (2) the Offering Memorandum, as of the date of such
Offering Memorandum and the Closing Date contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (it being
understood that it expresses no view with respect to the financial statements,
notes and schedules thereto and other information of a financial or accounting
nature included or incorporated by reference in the Disclosure Package or the
Offering Memorandum).

A-1-3



--------------------------------------------------------------------------------



 



Exhibit A-2
Form of Company General Counsel Opinion

  1.   To the knowledge of such counsel and other than as set forth in the
Disclosure Package and the Offering Memorandum, there are no current or pending
legal, governmental or regulatory actions, suits or proceedings to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that (i) would be
reasonably likely to have a material adverse effect on the business, financial
condition, earnings or properties of the Company and its subsidiaries, taken as
a whole, or would materially and adversely affect the ability of the Company to
perform its obligations under the Operative Documents, or (ii) are required
under the Exchange Act to be described in the periodic reports of the Company
filed with the SEC and incorporated by reference into the Disclosure Package and
the Offering Memorandum that have not been so described.     2.   The shares of
common stock issuable upon conversion of the Notes are free of preemptive rights
under any agreement known to me.     3.   None of the execution, delivery and
performance of this Agreement, the Indenture, the issuance and sale of the
Notes, the issuance of the shares of common stock upon conversion of the Notes
or the consummation of any other of the transactions contemplated hereby and
thereby will conflict with, result in a breach or violation of any of the terms
or provisions of, or constitute a default under any material indenture or other
material agreement or instrument to which the Company or its subsidiaries is a
party or bound, except such conflicts, breaches, violations or defaults as would
not have a material adverse effect on the Company’s ability to perform its
obligations under this Agreement and the other Operative Documents or to
consummate the transactions contemplated hereby and thereby.     4.   The
documents incorporated by reference in the Disclosure Package and the Offering
Memorandum (excluding the financial statements, notes and schedules thereto and
other information of a financial or accounting nature included or incorporated
by reference in the Disclosure Package or the Offering Memorandum), when they
were filed (or, if an amendment with respect to any such document was filed,
when such amendment was filed) with the Commission, complied as to form in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder, in each case as in effect as of the
date of such filing or amendment.     5.   The Company has an authorized
capitalization as set forth in the Disclosure Package and the Offering
Memorandum.

A-2-1



--------------------------------------------------------------------------------



 



Exhibit A-3
Form of Baker & McKenzie Amsterdam N.V. Opinion

1.   STATUS OF THE PARTNERSHIP   1.1   The Partnership is registered with the
Chamber as: (i) a limited partnership (commanditaire vennootschap) as described
in Article 19 of the Netherlands Commercial Code (Wetboek van Koophandel); and
(ii) established on December 27, 2005.   1.2   The court register of the Civil
Law Section (civiele griffie) and the Bankruptcy Section (faillissementsgriffie)
of the Court of first instance (Rechtbank) of Utrecht, the Netherlands, have
confirmed to us by telephone that at the date and time hereof the Partnership
has not been declared bankrupt (failliet) or granted a suspension of payments
(surséance van betaling). Additionally, the court register of the Bankruptcy
Section (faillissementsgriffie) of the Court of first instance (Rechtbank) of
The Hague, the Netherlands, has confirmed to us by telephone that at the date
and time hereof the Partnership has not been registered in the European register
of suspensions of payments (surséance van betaling) or bankruptcies
(faillissementen).   1.3   The Chamber has confirmed to us by telephone at the
time and date hereof:

  (a)   that there has been no registration of a voluntary winding-up resolution
or dissolution of the Partnership;     (b)   that no order placing any assets of
the Partnership under administration (onder bewindstelling) has been registered
with it; and     (c)   that no order has been made for the dissolution
(ontbinding en vereffening) of Partnership.

    The searches and enquiries referred to above do not determine conclusively
whether or not the matters or events enquired after have occurred or not. There
is no formal register of judgements, declarations or orders referred to in
paragraph 1.3.   2.   ACTIONS FOR THE PARTNERSHIP   2.1   Not being an entity
with separate legal personality (rechtspersoonlijkheid) a limited partnership
under Netherlands’ law (commanditaire vennootschap) cannot have rights and
obligations, enter into agreements or own or hold assets or liabilities in its
own name, however, the general partner (beherend vennoot) of a partnership can
act in the name of the partnership, spend and receive funds in the name of the
partnership, bind the partnership to third parties and bind third parties to the
partnership for the purposes of the partnership.   2.2   The General Partner is
(i) identified in Clause 2.1 of the Partnership Agreement and (ii) registered
with the Chamber as the sole general partner (beherend vennoot) of the
Partnership.

A-1-2



--------------------------------------------------------------------------------



 



2.3   The purposes of the Partnership as described in Clause 2.5 of the
Partnership Agreement includes the following objectives:

  (a)   under c., “to raise funds by way of securities, bank loans, bond issues,
notes and other debt instruments and to borrow in any way”;     (b)   under e.,
“to finance, make loans to, to provide collateral, securities and guarantees for
debts of corporations, companies, partnerships, or other undertakings with which
the CV is connected in a group structure or binds itself jointly and/or
severally on behalf of corporations, companies, partnerships, or other
undertakings with which the CV is connected in a group structure”; and     (c)  
under i., “to perform and engage in any and all activities related to or
incidental to the above described objects, all to be construed in the widest
sense”.

3.   CAPITAL OF THE PARTNERSHIP       The contributions to the Partnership are
registered with the Chamber to be USD 28,029,621.

A-1-3